DETAILED ACTION

Response to Arguments
Applicant’s arguments, see pages 1-4, filed in the January 8, 2021 Pre-Appeal Brief, with respect to the 35 USC 103 rejection(s) of claim(s) 1-19 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of double patenting with respect to 15/615215 (now patent U.S.10,248,880) and under 35 USC 101. Examiner notes when a terminal disclaimer is filed, and a line is added to the independent claims to indicate displaying/outputting the result or some other similar language indicating a transformation or the concrete application of the method, these together will overcome the nonstatutory double patenting and 35 USC 101 rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 (and by dependency claims 2-11) is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,248,880. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in the current application is a broader version of claim 1 of U.S. Patent No. 10,248,880, as it does not include, “repositioning the individual character word within an associated word or reference line; wherein one or more surrounding characters or words are configured to be automatically repositioned along the reference line to allow for repositioning of the individual character word in accordance with the average character or word spacing on the reference line having a proper associated offset with respect to the reference line; wherein input from the writing utensil is associated with a positive stroke, and touch input is associated with an alternative command; wherein at least one alternative command is an undo command regarding at least one previous stroke, receiving, from the writing utensil, a .
Claim 12 (and by dependency claims 13-19) is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,248,880. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 in the current application is a broader version of claim 1 of U.S. Patent No. 10,248,880, as it does not include, “repositioning the individual character word within an associated word or reference line; wherein one or more surrounding characters or words are configured to be automatically repositioned along the reference line to allow for repositioning of the individual character word in accordance with the average character or word spacing on the reference line having a proper associated offset with respect to the reference line; wherein input from the writing utensil is associated with a positive stroke, and touch input is associated with an alternative command; wherein at least one alternative command is an undo command regarding at least one previous stroke, receiving, from the writing utensil, a positive inference stroke connecting a plurality of separated strokes; and receiving a touch input so as to delete the positive inference stroke, wherein the processing circuitry causes the non-transitory computer-readable media to retain inference information between the strokes so as to recognize the separated strokes as an associated character, word, or line”. As claim 12 is a broader version of claim 1, no secondary reference is indicated herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 12 (and by dependency claims 2-11 and 13-19) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite recognize a plurality of strokes …and provide a character margin around each of the one or more character boxes. The limitation of providing a margin, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing circuitry,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing circuitry” recognizing and providing a margin under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of recognition) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any 

The limitations reciting “non transitory computer readable medium,” “memory” and “processing device” have been recognized by the courts as being  well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality). MPEP § 2106.05(d), II. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). See MPEP § 2106.05(d), II.  The limitations include sending and receiving information regarding the assignment of videos to decoders. See MPEP § 2106.05(d), II, I, (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096). “Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer…..Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” MPEP § 2106.05(f). The Supreme Court has identified additional elements as mere instructions to apply an exception in several cases… The [Alice] Court found that the recitation of the computer in the claim amounted to mere instructions to apply the abstract idea on a generic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661